206 Ga. 558 (1950)
57 S.E.2d 593
THE CITY COUNCIL OF AUGUSTA
v.
WILLIAMS.
16937.
Supreme Court of Georgia.
February 16, 1950.
Fulcher & Fulcher, for plaintiff in error.
E. S. Sell Jr., and Benning M. Grice, for person at interest, not party.
C. Wesley Killebrew, contra.
DUCKWORTH, Chief Justice.
The Court of Appeals (in Case No. 32625) propounded the following question: "Is the authorized maintenance by a municipality of a drainage system for the purpose of the drainage of surface water, as distinguished from a drainage system for the *559 purpose of handling sewage, a governmental or a ministerial function?" The answer is that it is a governmental function.
Certified question answered. All the Justices concur.